BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-15-00010-CV

               In re: The Estate of Margaret Eugenia Tatum, Deceased



    (No. 2009-0009-P IN COUNTY COURT AT LAW NO. 1 OF GREGG COUNTY)


TYPE OF FEE                    CHARGES      PAID       BY
REPORTER'S RECORD                 $506.00   UNKNOWN    KHOURY LAW FIRM
CLERK'S RECORD                     $97.00   PAID       KHOURY LAW FIRM
INDIGENT                           $25.00   E-PAID     KHOURY LAW FIRM
STATEWIDE EFILING FEE              $20.00   E-PAID     KHOURY LAW FIRM
SUPREME COURT CHAPTER 51 FEE       $50.00   E-PAID     KHOURY LAW FIRM
FILING                            $100.00   E-PAID     KHOURY LAW FIRM


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                      IN TESTIMONY WHEREOF,
                                                      witness my hand and the Seal of
                                                      the COURT OF APPEALS for
                                                      the Sixth District of Texas, this
                                                      May 29, 2015.

                                                      DEBRA AUTREY, CLERK



                                                      By ___________________________
                                                                              Deputy